DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on March 18, 2021 has been entered. Claims 1 and 11 have been amended. Claims 1-5, 11-16 are currently pending in the application. 

Response to Arguments
35 U.S.C 103
Applicant’s arguments filed with respect to the rejection(s) of claims 1-5, 11-16 under U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, and in light of Applicant’s amendments, new grounds of rejection are made in view of Schneider (U.S Pub # 20070208690) hereby to also be referred to as Schneider (2007).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 3-4, 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US Pat # 5668987) in view of Schneider (U.S Pub # 20070208690).
With regards to claim 1, Schneider discloses a method, comprising: 
obtaining a query block contained in a query for a database (Col 6. Line 19; processing of a query containing a subquery);
determining whether the query block satisfies a predetermined caching condition, and in response to the query block satisfying the predetermined caching condition (Col 6-7. Line 63-67, 1-4; during the processing of the subquery expression, if the expression values are not in the cache i.e., cache miss), creating a cache entry for the query block (Col 7. Line 1-5; the subquery cache is then updated with the current values);
Schneider does not appear to disclose however Schneider (2007) discloses:
wherein creating the cache entry comprises directly caching the query block and a reference to a result set for the query block, and wherein the cached query block comprises at least one statement ([0083] for each entry in the select list index, field 312 stores a specific select list item and field 314 stores a pointer to each results table whereby the associated query includes this select list item.);
maintaining the cache entry of the query block and the reference to the result set after the query block is completed ([0083-0084] select list index data structure stores and maintains the relevant information);
in response to receiving a second query block, determining whether the second query block matches the directly cached query block using a plurality of matching techniques that compares the at least one statement that is included in the directly cached query block with one or more statements associated with the second query 
in response to the determination that the one or more statements associated with the second query block matches the at least one statement contained within the directly cached query block, locating and accessing the reference to the result set in the cache entry ([0097] for matching statements, locating the intersection of results);
performing the second query block on the result set associated with the directly cached query block to obtain second results associated with the second query block ([0147] generate the query results for the new query based on the candidate cached queries if they are hit).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the subquery cache system of Schneider by the cache hit detection system of Schneider (2007) to direct cache query statements and reference to the relevant query results.
One of ordinary skill in the art would have been motivated to make this modification in order to improve performance by avoiding unnecessary processing by reusing results stored in a cache (Schneider (2007) [0005]).
Claim 11 corresponds to claim 1 and is rejected accordingly.
With regards to claim 3, Schneider further discloses wherein the query block includes at least one data table in the database, and wherein creating a cache entry for the query block further comprises:

With regards to claim 4, Schneider further discloses in response to a change in the at least one data table, maintaining the cache entry based on the association between the cache entry and the at least one data table (Col. 7 Line 11-16; when the subquery value changes, the cache is updated with the new values and can continue yielding cache hits until the subquery value changes again. If the data table is not sorted, this approach still works).
	With regards to claim 13, Schneider further discloses wherein the query block includes at least one data table in the database, and further comprising:
generating an association between the cache entry and the at least one data table (Fig. 3a #310 data table; Col. 7 Line 7-10;  if the data tables are sorted then the cache hit for the subquery will achieve better results).
With regards to claim 14, Schneider further discloses:
in response to a change in the at least one data table, maintaining the cache entry based on the generated association between the cache entry and the at least one data table (Col. 7 Line 11-14; when the subquery value changes, the cache is updated with the new values and can continue yielding cache hits until the subquery value changes again. If the data records are not sorted, this approach still works).
Claims 2, 5, 12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (U.S Pat # 5668987) in view of Schneider (U.S Pub # 20070208690) and in further view of Blamer (U.S Pub # 20100036804).

wherein the predetermined caching condition is associated with at least one of a computation cost for generating the result set of the query block, and a storage cost for storing the result set of the query block.
However, Blamer discloses wherein the predetermined caching condition is associated with at least one of a computation cost for generating the result set of the query block, and a storage cost for storing the result set of the query block ([0031] cache manager may be configured to determine whether a new maintained cache should be created based on costs like monetary expenses, required system resource, storage requirements).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subquery cache system of Schneider and Schneider (2007) by the maintained cache system of Blamer to maintain the cache entry under certain conditions.
One of ordinary skill in the art would have been motivated to make this modification in order to reuse the input/output value caches for database queries (Blamer [0002]).
With regards to claim 5, Schneider does not appear to explicitly disclose controlling, based on usage of the cache entry, a length of time the cache entry is maintained.
However, Blamer discloses controlling, based on usage of the cache entry (Fig. 3 #330 analyze historical data of usage to determine usefulness of maintained cache), a 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subquery cache system of Schneider and Schneider (2007) by the maintained cache system of Blamer to maintain the cache entry under certain conditions.
One of ordinary skill in the art would have been motivated to make this modification in order to reuse the input/output value caches for database queries for faster processing (Blamer [0002]).
With regards to claim 12, Schneider does not appear to explicitly disclose wherein the predetermined caching condition is associated with at least one of a computation cost for generating the result set of the query block, and a storage cost for storing the result set of the query block.
However, Blamer discloses wherein the predetermined caching condition is associated with at least one of a computation cost for generating the result set of the query block, and a storage cost for storing the result set of the query block ([0031] cache manager may be configured to determine whether a new maintained cache should be created based on costs like monetary expenses, required system resource, storage requirements).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subquery cache system of Schneider and Schneider (2007) by the maintained cache system of Blamer to maintain the cache entry under certain conditions.

With regards to claim 15, Schneider further discloses:
setting a flag to indicate usage of the matching cache entry (Col 8. Lines 40-48; after the cache is filled for the first time, if the number of cache hits is equal to zero, set a flag indicating it should recheck the number of hits again in a later step) to control a length of time the matching cache entry is maintained (Col 15. Lines 10-16; if a don’t cache flag has been set, the cache will be turned off); and
in response to missing the matching cache entry, caching the query block contained in the query (Col 7. Lines 3-6; if the subquery expression values are not found in the cache, the subquery cache is then updated with the values).
Schneider does not appear to explicitly disclose:
controlling, based on usage of the cache entry, a length of time the cache entry is maintained.
However, Blamer discloses:
controlling, based on usage of the cache entry (Fig. 3 #330 analyze historical data of usage to determine usefulness of maintained cache), a length of time the cache entry is maintained ([0040] determine if maintaining the cache is justified for future instances).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subquery cache system of 
One of ordinary skill in the art would have been motivated to make this modification in order to reuse the input/output value caches for database queries (Blamer [0002]).
With regards to claim 16, Schneider further discloses:
parsing the statements of the query block to generate a syntax tree of the query block (Col 5. Lines 1-8 Sql; statements received from the clients are passed to the parser which converts the statements into a query tree, a binary tree data structure which represents the components of the query);
comparing the syntax tree of the query block and the previous query block to search for the matching cache entry (Col 19. Lines 15-23; the method invoked with a subquery descriptor performs a lookup in the cache for values passed in from the subquery. When a match is found, the result in the subquery cache is retrieved).
Schneider does not appear to explicitly disclose:
plurality of second statements of the second query block;
searching for the matching cache entry based on a plurality of texts associated with the plurality of second statements of the query block;
parsing the previous query block indicated by a stored cache entry to generate a syntax tree of the previous query block;
However, Schneider (2007) discloses:
plurality of second statements of the second query block ([0059] SELECT statements in the query);

One of ordinary skill in the art would have been motivated to make this modification in order to improve performance by avoiding unnecessary processing by reusing results stored in a cache (Schneider (2007) [0005]).
Blamer discloses:
 searching for the matching cache entry based on a plurality of texts associated with the plurality of statements of the query block ([0032] the cache manager may determine whether there are any maintained caches that configured for similar queries based on their stored sql statements);
parsing the previous query block indicated by a stored cache entry to generate the previous query block ([0037] it is determined whether there is an existing maintained cache for use. If so, the maintained cache is used in processing the query).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subquery cache system of Schneider and Schneider (2007) by the maintained cache system of Blamer to search for text parse a previous query block.
One of ordinary skill in the art would have been motivated to make this modification in order to reuse the input/output value caches for database queries (Blamer [0002]).
Conclusion

                                                                                                                                                                                                
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 7032703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166